DETAILED ACTION
	This action is in response to the applicant’s request for continued examination filed January 8, 2021. Claims 1-10 are pending and addressed below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.

Response to Amendment
In response to the applicant’s amendments to claims 1, and 3-5, the rejections of claims 1-10 under 35 USC 112(a) have been withdrawn. 
In response to the applicant’s amendments to claims 1 and 10, to correct issues of clarity and antecedent basis, the rejections of claims 1-10 under 35 USC 112(a) have been withdrawn. 
Claims 1 and 3-5 have been amended. Claims 1-10 are pending and addressed below. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the recitation of “The present invention” in line 1 is considered an implied phrase and also includes purported merits.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4: The recitation of “one of the main machine installing frames” in line 9. There is insufficient antecedent basis for this limitation in the claim as only “a main machine installing frame” was previously recited and the recitations of “one of the main machine installing frames” implies that there are multiple main machine installing frames. Further, if there are multiple main machine installing frames it is unclear as to whether a single main machine installing frame is provided on both the base steel beam and the main machine supporting frame or if there are actually two separate main machine installing frames, one provided on the base steel beam and another one provided on the main machine supporting frame. 
Further, the recitation of “one of the main machine installing frames is provided on the base steel beam and the main machine supporting frame, respectively” is unclear as to whether a single main machine installing frame is provided on both the base steel beam and the main machine supporting frame or if two separate main machine installing frames are provided one the base steel beam and one on the main machine supporting frame.
Additionally, the recitation of “the main machine installing frame on the main machine installing frame”, is unclear as to how the main machine installing can be installed on itself.  
Appropriate correction and or clarification is required.
Claim 10:
Claim 5 is subsumed by the previously noted rejections because of its dependence either directly or indirectly.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iondov, US2013/0192901 (hereinafter Iondov).
Claim 1:  Iondov disclose a steel coring drilling machine (abstract, Fig 1, drilling system 100), comprising: 
a base fixed to a ground (see Fig 1), a main machine (drilling system 100), a drilling tool (drill bit 106), a drill rod (one or more drill rods 108) and a steel coring system (core barrel assembly 100/110), wherein the main machine (116) is installed on the base (see Fig 1), the base is capable of adjusting an installation angle of the main machine (drill string be oriented horizontally, at an upward angle, or a downward angle relative to the horizontal, par [0043]), the drill rod (108) is installed on the main machine (drill rods 108 are installed on drill head 116 as shown in Fig 1), and the main machine (116) is used to drive the rotation and feed of the drill rod (rotary drill head 116 to rotate the drill bit 106, the core barrel assembly 110, the drill rods 108 and/or other portions of the drill string 104, par [0044]), wherein the front end of the drill rod (108) is fixedly connected with the drilling tool (106) (shown in Fig 1), the back end of the drill rod (108) is connected with the steel coring system (core barrel assembly 110 may then be retrieved using a wireline retrieval system, while the drill bit 106, the outer tube 112, one or more of the 108 and/or other portions of the drill string 104 remain within the borehole, par [0047], Fig 1 shows core barrel assembly inside outer tube 112 and connected by a wireline at the back end of the drill rod closest the rotary drill head 116), an axis of rotation of the drill tool is collinear with an axis of rotation of the drill rod (drill bit 106 is attached to and rotated with drill rods 108, par [0044]), and the main machine comprises: 
a box-type feeding frame (slide frame 120), which is installed on the base; 
a power head base (lower portion of rotary drill head 116 connected to sled assembly 118), which is provided on the box-type feeding frame (120); 
a feeding cylinder (sled assembly 118), which is installed on the box-type feeding frame (120) for driving the power head base (lower portion of 116) to freely move along the length of the box-type feeding frame (drive assembly 122 may be configured to move the sled assembly 118 relative to the slide frame 120, par [0044]); and 
a power head (rotary drill head 116), which is installed on the power head base and clamps the drill rod for driving the rotation of the drill rod (the rotary drill head 116 to rotate the drill bit 106, the core barrel assembly 110, the drill rods 108 and/or other portions of the drill string 104, Fig 1, par [0044]); and
 wherein the drilling tool (106) performs horizontally through the main machine (rotary drill head 116 to rotate the drill bit 106, the core barrel assembly 110, the drill rods 108 and/or other portions of the drill string 104, see Fig 1, par [0044]), wherein the drill rod (108) and the drilling tool (106) rotate and drill in a horizontal direction at an angle of between zero and forty-five degrees between a drilling hole and the ground (rotary drill head 116 to rotate the drill bit 106, the core barrel assembly 110, the drill rods 108 and/or other portions of the drill string 104, see Fig 1, par [0044], drill string 104 including the drill bit 106, whether the drill string be oriented horizontally, at an upward angle, or a downward angle relative to the horizontal, par [0043], this would create angles between zero and forty- five degrees between the drilling hole and the ground, see Fig 1, par [0049]).
Claim 10: A method capable of replacing trench well exploration using the steel coring drilling machine  according to claim 1 (Iondov, Fig 1): installing, wherein a base is fixed to the ground (see Fig 1), a main machine (drilling system 100)  is installed on the base (see Fig 1), a drill rod (one or more drill rods 108)  is installed on the main machine (100), a drilling tool (drill bit 106) is installed on the front end 108) (see Fig 1), and the back end of the drill rod is installed together with the steel coring system (110) (core barrel assembly 110 may then be retrieved using a wireline retrieval system, while the drill bit 106, the outer tube 112, one or more of the drill rods 108 and/or other portions of the drill string 104 remain within the borehole, par [0047], Fig 1 shows core barrel assembly inside outer tube 112 and connected by a wireline at the back end of the drill rod closest the rotary drill head 116); 
S2: adjusting, wherein the installation angle of the main machine (100) is adjusted through the base (adjustable legs shown in Fig 1) so that the angle between the drilling hole and the ground have an angle of 0-45°  (rotary drill head 116 to rotate the drill bit 106, the core barrel assembly 110, the drill rods 108 and/or other portions of the drill string 104, see Fig 1, par [0044], drill string 104 including the drill bit 106, whether the drill string be oriented horizontally, at an upward angle, or a downward angle relative to the horizontal, par [0043], this would create angles between zero and forty- five degrees between the drilling hole and the ground, see Fig 1, par [0049]). ; 
S3: drilling, wherein the main machine (100) is controlled by a power system (drive assembly 122) and the operation platform to drive the drill rod to cause the drilling tool to rotate and advance (drive assembly 122 may be configured to move the sled assembly 118 relative to the slide frame 120, sled assembly 118 moves relative to the slide frame 120, the sled assembly 118 may provide a force against the rotary drill head 116, which may push the drill bit 106, the core barrel assembly 110, the drill rods 108 and/or other portions of the drill string 104 further into the formation 102 while they are being rotated, Fig 1, par [0044]); and 
S4: coring, wherein a cyclic coring operation without lifting the drill is performed by the steel coring system (after the core sample is collected, the core barrel assembly 110 may be retrieved using a wireline retrieval system, while the drill bit 106, the outer tube 112, one or more of the drill rods 108 and/or other portions of the drill string 104 remain within the borehole, par [0047]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iondov in view of in view of Tremblay, US 2002/0117336 (hereinafter Tremblay).
Claim 2: Iondov discloses the power head and a power head holder (rotary drill head 116 and portion of drill head 116 which clamps to drill rod 108) and the power head holder is used to clamp the drill rod (drill rods 108 are head by rotary drill head 116 see Fig 1).
Iondov is silent as to wherein the power head comprises a hydraulic motor, a power head gearbox, wherein the power head gearbox is installed on the power head base, the hydraulic motor is installed on the power head gearbox and an output end of the hydraulic motor is in transmission connection with an input end of the power head gearbox, and the power head holder is installed on the power head gearbox and the power head holder is in transmission connection with an output end of the power head gearbox.
Tremblay discloses a conventional power head (drill head 2) for rotating a drill rod (82).  The power head (drill head) comprises a hydraulic motor (hydraulic motor 86), a power head gearbox (gear box 84) and a power head holder (saddle 14), wherein the power head gearbox (84) is installed on the power head base (see Fig 3, [0028]), the hydraulic motor (86) is installed on the power head gearbox (84) and the output end of the hydraulic motor (86) is in transmission connection with the input end of the power head gearbox (84) (hydraulic motor 86 is connected to the gear box 84 via drive tube 85, Fig 2, par [0037]), and the power head holder (saddle 14) is installed on the power head gearbox (84) and the power head holder (14) is in transmission connection with an output end of the power head gearbox (84) (saddle 14 is connected to gearbox 84, Fig 2, par [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the power head of Iondov with the conventional power head as disclosed by Tremblay, as the need for a power head for driving the rotation of the drill rod would have lead one skilled in the art to choose an appropriate power head, such as the conventional power head as disclosed by Tremblay. Therefore, choosing the appropriate power head as disclosed by Tremblay would merely be a simple substitution of one known element for another would obtain the predictable result of driving the rotation of the drill rod, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc... 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iondov.
Claim 3: Iondov discloses the main machine further comprises a roller holder (drill rods 108 passes through roller holder located at front end of drilling rig 114, as shown in Fig 1) wherein the roller holder is provided on the box-type feeding frame (slide frame 120), and the roller holder clamps the drill rod (drill rods 108) (drill rods 108 extend through holder located at front of drilling rig 114, see Fig 1). 
Iondov is silent as to the roller holder is used to rapidly advance or retract the drill rods.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the roller holder would be used to rapidly advance or retract the drill rods, as the drill rods 108 are required to pass through the roller holder for any type of advancement or retract of the drill rod through movement of the rotary drill head along the sled assembly (as shown in Fig 1, par [0043]-[0046]).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iondov in view of in view of O’Reilly, US 2015/0204149 (hereinafter O’Reilly).
Claim 4: Iondov discloses the base comprises a base support at the lower end the adjustable leg,  a main machine supporting frame (adjustable legs which attached to slide frame 120) and a main machine installing frame (frame located at top of adjustable legs which attaches adjustable legs to slide frame 120), the main machine installing frame (frame located at top of adjustable legs which attaches adjustable legs to slide frame 120) on the base support, and the main machine installing frame on the main machine supporting frame  (adjustable legs) jointly support the box-type feeding frame (slide frame 120) (see Fig 1 and annotated Fig 1 below), and the main machine installing frame on the main machine installing frame is freely adjustable along the length of the main machine supporting frame (adjustable legs would necessarily adjust the attached frames alone the entire length of the adjustable legs, Fig 1, annotated Fig 1, par [0043], [0078]).
Iondov fails to disclose a base steel beam, a base support sleeper, the base support sleeper is provided at the bottom of the base steel beam and is fixedly connected with the base steel beam through a screw and extends along a length of the drilling machine, the bottom of the main machine supporting frame is hinged with the base steel beam, one of the main machine installing frames is provided on the 

    PNG
    media_image1.png
    314
    675
    media_image1.png
    Greyscale


O’Reilly discloses an adjustable drill rig (abstract). The drill rig can be secured in position by bolting the drill rig to the ground using a known type of feed frame positioner (par [0008]). The positioner includes a base steel beam (see Fig 12 and annotated Fig 12, below) and a base support sleeper (see Fig 12 and annotated Fig 12, below). The base support sleeper is provided at the bottom of the base steel beam (base support sleeper is shown under the base steel beam in Fig 12) and is fixedly connected with the base steel beam through a screw (screw is shown in Fig 12) and extends along a length of the drilling machine (base support sleeper is located along the length of the drill rig, see Fig 12). The bottom of a main machine supporting frame is hinged with the base steel beam (hinge is located at the top of the bass steel beam and the lower end of the main machine supporting frame, see Fig 12), one of the main machine installing frames is provided on the base steel beam and the main machine supporting frame, respectively (the main machine supporting frame is attached to the base steel beam, via hinge, at the lower end, and a supporting frame at the upper end, see Fig 12), the main machine installing frame on the base steel beam and the main machine installing frame on the main machine supporting frame jointly see Fig 12, par [0008]), and the main machine installing frame on the main machine installing frame is freely adjustable along the length of the main machine supporting frame (see Fig 12).

    PNG
    media_image2.png
    468
    537
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the steel coring drilling machine of Iondov, with the base arrangement as disclosed by O’Reilly, as this modification would have allowed for securing the steel coring drilling machine in position by bolting the drill rig to the ground (O’Reilly, Fig 12, par [0008]).
Claim 5: Iondov, as modified by O’Reilly, discloses an installing hole is provided in the base sleeper (O’Reilly, opening through which screw is installed), a steel chisel (screw/bolt) is installed in the installing hole (O’Reilly, see Fig 12, annotated Fig 12), and the steel chisel (screw/ bolt) is used to see Fig 12, par [0008]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iondov in view of in view of Upmeier et al., US 2017/0081144 (hereinafter Upmeier).
Claim 6: Iondov discloses the steel coring system including a steel strand (core barrel 124 and wireline retrieval system, par [0046]-[0048]), the steel strand extending into the drill rod (see Fig 1) is connected with the inner tube fishing head (spear head assembly 200) or an inner tube pusher (Fig 2, par [0052]).
Iondov fails to disclose the steel coring system comprises a winch, a strand conveyor, a strand guide tube and a drill rod joint, wherein the winch is wound with a steel strand, the strand conveyor is provided on the winch for conveying the steel strand, the strand conveyor is fixedly connected with the drill rod joint through the strand guide tube, the drill rod joint is connected to the back end of the drill rod, the steel strand passes sequentially through the strand guide tube and the drill rod joint into the drill rod under the driving of the strand conveyor, and one end of the steel strand extending into the drill rod is connected with an inner tube fishing head or an inner tube pusher.
Upmeier discloses a steel coring system (wireline system 100) comprising a winch (drum 14, Fig 8, par [0040]-[0041]), a strand conveyor (spooling device 50), drill rod joint (Upmeier, drill string 220 includes joints), wherein the winch (14) is wound with a steel strand (cable 140) (Fig 8, par [0040]-[0041]), the strand conveyor (50) is provided on the winch (14) for conveying the steel strand (140) (Fig 8, par [0041]), the strand conveyor (50) is fixedly connected with the drill rod joint (joint attached to drill string 220 in Fig 12), the drill rod joint is connected to the back end of the drill rod (see Fig 12), the steel strand passes sequentially through the drill rod joint (joint attached to drill string 220 in Fig 12) into the drill rod (drill string 220) under the driving of the strand conveyor (spooling device 50), and one end of the steel strand (cable 140) extending into the drill rod is connected with a core barrel (par [0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the wireline retrieval system of Iondov to include the wireline system components as disclosed by Upmeier and this modification would have provide a mechanism for deploying and retrieving par [0035], [0042]-[0044]).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iondov in view of Keast et al., US 8,387,720 (hereinafter Keast).
Claim 7: Iondov is silent as to further comprising a power system, wherein the power system is connected to the main machine and the steel coring system, respectively, and the power system is used to drive the main machine to cause the motion of the drill rod and drive the steel coring of the steel coring system.
Keast discloses a power system (control system including prime mover 13 and hydraulic pumping means 8a, 8b) for operating a drilling machine (drill rig 9).  The power system is connected to the drill rig (9) (prime mover 13 and hydraulic pumping machines 8a, 8b are connected to drilling rig 9, Fig 2, col 2, ln 1-24), respectively, and the power system (13, 8a, 8b) is used to drive wellbore operations at the drilling rig (col 2, ln 1-24, claim 1). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the drilling machine of Iondov to include a power system as disclosed by Keast as this modification would have provided the necessary components for operating the hydraulic and rotary functions of the drilling machine (Fig 2, 8A, col 2, ln 1-24, claim 1).
Claim 8: Iondov, as modified by Keast, discloses the power system (Keast, control system including prime mover 13 and hydraulic pumping means 8a, 8b) comprises a hydraulic device (Keast, hydraulic pumping means 8a, 8b) and a power machine (Keast, prime mover 13), wherein the power machine (Keast, 13) is connected to the hydraulic device (Keast, 8a, 8b) (Keast, see Fig 2, col 2, ln 1-24), and the power machine supplies oil (Keast, hydraulic oil) to the main machine and the steel coring system by driving the hydraulic device (8a, 8b) to drive the motion of the main machine and the steel coring system (Keast, Fig 2, 8A, col 2, ln 1-24, claim 1); 
the power machine (Keast, prime mover 13) comprises a diesel engine (Keast, col 2, ln 17-22
the hydraulic device (Keast, hydraulic pumps 8A, 8b) comprises a hydraulic oil tank (Keast, hydraulic tank 131), a hydraulic oil pump (Keast, 8A, 8B) (Keast, col 9, ln 58-63).
Iondov, as modified by Keast, are silent as to a diesel engine including a clutch and a diesel tank, wherein the diesel tank is connected with the diesel engine, and the output end of the diesel engine is in transmission connection with the hydraulic device through the clutch; and a hydraulic pump comprises a hydraulic oil filter, and a hydraulic oil cooler, wherein the hydraulic oil pump is connected to the clutch, the hydraulic oil filter and the hydraulic oil cooler are provided on the hydraulic oil tank, and the hydraulic oil pump is in communication with the hydraulic oil tank through the hydraulic oil filter. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the diesel engine and the hydraulic pump would include the claimed components and arrangements as one of ordinary skill in the art would understand that said components and arrangement are necessarily included with a conventional diesel engine and hydraulic pump.
Claim 9: Iondov, as modified by Keast, disclose an operation platform (Keast, control system 16), wherein the power system (Keast, prime mover 13, hydraulic pumps 8a, 8b) is connected to the main machine and the steel coring system (Keast, drill rig 9) via the operation platform (Keast, see Fig 1), respectively, and the operation platform (Keast, 16) is used to control the power system (Keast, 13, 8a, 8b) to supply oil (hydraulic oil) to the main machine (Fig 1) and the steel coring system (Keast, drill rig 9); 
the operation platform (Keast, control system 16) comprises an operation body (Keast, control system 16), an instrument panel (remote control), an operating valve (Keast, valved inside blow out preventer, col 2, ln 66-col 3, ln 3)
and a pipeline (Iondov, hoses for hydraulic functions, Fig 1), wherein the instrument panel (remote control), the operating valve and the pipeline are provided on the operation body, respectively, the input end of the pipeline is in communication with the power system (Keast, prime mover 13, hydraulic pumps 8a, 8b) the output end of the pipeline is in communication with the main machine and the steel coring system (Iondov, 100,  Keast, drill rig 9), respectively, the instrument panel is used to monitor oil parameters in the pipeline (Keast, torque control and monitoring means 36, col 3, ln 16-21), and the operating valve is used to control the OF/OFF of the pipeline (Keast, remote control can include a remote start/run means 122 with a start mode, run mode, and a normal kill mode, col 4, 36-42).

Conclusion
Claims 1-10 are rejected.  No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676